Citation Nr: 0533158	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  96-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
post traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran had active duty service from January 1970 to 
January 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 1995 and May 1996 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at Decision Review Officer (DRO) 
hearings in April 1999 and May 2003.  In a June 2004 
statement the veteran apparently tried to reopen his service 
connection claim for a kidney disorder and submitted service 
connection claims for eye and hip disorders.  In an October 
2005 informal hearing presentation, it appears that the 
veteran's representative raised a claim for total disability 
evaluation based on individual unemployability.  These 
matters are referred to the RO for appropriate action.  

The issues pertaining to service connection for hypertension, 
to include as secondary to the veteran's service-connected 
PTSD, and whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected PTSD is productive of 
considerable social and industrial impairment.  The veteran's 
PTSD results in no more than occupational and social 
impairment with reduced reliability and productivity due to 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002);
38 C.F.R. §§ 4.132, Diagnostic Code 9411 (prior to November 
1996); 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and February 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the February 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the February 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the February 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  In a June 1996 
statement, the veteran requested that his March 1996 VA 
mental health treatment records be obtained, which do not 
appear to be in the claims folder.  The veteran has not been 
prejudiced by this as his file includes subsequent mental 
health treatment records and examinations.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  In November 
1996, the criteria for diagnosing and evaluating psychiatric 
disorders were changed.  See 61 Fed. Reg. 52,695, 52,695-
52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-4.130) 
("current" regulations).  The Board has analyzed the 
veteran's claim under both sets of criteria.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
evaluation may be assigned under the above rating criteria as 
long as the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability. See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Under the revised Diagnostic Code 9411, a 50 percent rating 
is warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short - and long - term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment, impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; an intermittent inability 
to perform the activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, 
one's own occupation, or one's own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)].  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

An April 1992 rating decision granted the veteran service 
connection for PTSD with an evaluation of 10 percent 
disabling.  In granting the claim, the RO relied on a March 
1992 VA examination which provided a diagnosis of mild PTSD.  
A July 1993 Board decision denied a rating in excess of 10 
percent for the veteran's PTSD.  VA medical records from the 
1990s to 2000s showed that the veteran was treated for PTSD 
and participated in PTSD treatment group therapy.  A November 
1993 evaluation revealed that the veteran had chronic delayed 
PTSD and the examiner commented that the veteran's ability to 
maintain effective or favorable relationships with people was 
considerably impaired and he had considerable industrial 
impairment.  The evidence showed the veteran worked for the 
City of Dallas Water Department.  A September 1994 rating 
decision raised the veteran's rating for PTSD to 30 percent.  

An August 1995 VA PTSD examination showed that the veteran 
had troubles sleeping, had nightmares of Vietnam about 5 
times per week, daily flashbacks, was depressed, tried to 
commit suicide 3-4 years ago.  The mental status evaluation 
indicated that the veteran was neatly dressed, cooperative, 
pleasant, goal oriented, oriented 3x, affect was moderate 
tension, mood was moderate amount of depression without 
recent suicide attempt (has had thoughts of it), memory was 
good, judgment was good, insight was slight.  There was no 
psychosis, delusions, or hallucination.  The diagnosis was 
PTSD, chronic, mild to moderate, incapacity to work was mild 
to moderate, incapacity to socialize was mild.  The veteran 
was afforded another VA PTSD examination in August 1996.  The 
veteran had nightmares every other night, had thoughts of 
Vietnam, was depressed, cried easily, had suicidal thoughts 
but made no attempts.  The veteran occasionally went to 
church.  Mental status evaluation found the veteran to be 
neatly dressed, cooperative, oriented, speech was normal, 
tension and anxiety mood was mild to moderate depression, 
memory was good, judgement was good, insight was slight.  
There was no psychosis, delusion, or hallucination.  The 
diagnosis was PTSD chronic mild to moderate, capacity to work 
was mild to moderate.  An August 1996 progress note revealed 
the veteran had a GAF score of 59.  A December 1996 VA PTSD 
examination in presenting the veteran's history as reported 
by the veteran stated that his sleep remained relatively 
unchanged, the veteran was depressed and continued to have 
flashbacks.  Mental status evaluation was essentially the 
same as during the August 1996 examination.  There was no 
psychosis, delusions, or hallucination.  The diagnosis was 
PTSD, chronic with major depression, mild.  There was no 
psychosis, delusions, or hallucinations.  The GAF was 60.  

A June 1999 VA progress note found that the veteran had 
become very isolative and preferred avoiding contact with 
others.  The diagnoses included PTSD, delayed and chronic at 
moderate - severe levels, the GAF score was 50.  A June 2000 
supplemental statement of the case increased the rating for 
the veteran's service-connected PTSD to 50 percent disabling.  

An October 2002 progress note from the veteran's VA PTSD 
treatment group indicated that the veteran's ongoing sleep 
deprivation could have been a contributor to drowsiness in 
the workplace as well as cognitive slowness.  A January 2003 
entry noted that the veteran worked for the City of Dallas 
water utilities and recently felt more stressed in a new job 
situation.  

The claims folder showed the veteran continued to participate 
in the PTSD treatment group through 2004.  An April 2004 
entry indicated that the veteran's diagnosis was PTSD 
chronic, severe.  His most recent VA PTSD examination was in 
May 2004.  The examiner noted that the veteran worked for the 
city of Dallas for 27 years and stopped working last year 
after having problems with his hip.  The veteran got 
depressed, cried, and has had no thoughts of suicide.  Mental 
status examination showed that the veteran was neatly 
dressed, was pleasant, cooperative, goal-oriented, oriented 
as to time, place, and person, memory and judgement was good.  
He was able to organize his thoughts, he spoke normal, his 
affect showed mild tension and anxiety.  His mood showed mild 
to moderate depression.  His judgment was competent to handle 
any VA funds, he had some insight.  There was no psychosis, 
delusions, or hallucination.  The diagnosis was PTSD, 
chronic, with a GAF of 60.  A review of the PTSD indicated 
that the frequency, duration and severity of symptoms was the 
same since the last examination.  As for social functioning, 
the veteran was functioning since his last examination and it 
seemed like he was doing reasonably well.  There was no 
impairment of thought process and the veteran was able to 
manage VA benefits.  

The medical evidence has not demonstrated that the veteran's 
service-connected PTSD warrants a rating in excess of 50 
percent under the older and current rating criteria.  As for 
the older criteria, the medical records have not manifested 
that the veteran has severe impairment in establishing 
relationships with people and maintaining employment, has to 
live in total isolation, and has gross repudiation of 
reality.  Although a June 1999 VA progress note found that 
the veteran had become very isolative and preferred to avoid 
contact with others, this does not rise to the level of 
severe impairment or total isolation in a community.  The VA 
PTSD examinations found the veteran to be cooperative, the 
August 1996 examination noted that he went occasionally to 
church.  The May 2004 examination included a review of PTSD 
that found that it seemed like the veteran's social 
functioning was reasonably adequate.  It was noted that 
veteran wanted to get a job with the Dallas VA medical 
facility.  The examinations showed the veteran had good 
memory and judgement.  The examinations found that the 
veteran was oriented and the May 2004 exam showed he was 
competent to handle VA benefits.  The August 1995 and August 
1996 examinations revealed that the veteran's ability to work 
was mild to moderate.  The May 2004 examination showed that 
the veteran worked for the city of Dallas for 27 years and 
recently stopped due to hip problems.  

The medical evidence also has not established that the 
veteran is entitled to a rating more than 50 percent under 
the current criteria.  The veteran does not have occupational 
and social impairment with deficiencies in most areas, due to 
suicidal ideation, obsessional rituals, illogical speech, 
near continuous depression, spatial disorientation, neglect 
of personal appearance, grossly inappropriate behavior, and 
memory loss.  The veteran during his May 2003 DRO hearing 
stated that he thought about hurting himself and others, 
however the evidence has not revealed that the veteran 
exhibited persistent danger of hurting himself and others.  
The evidence has shown that the veteran had problems dealing 
with stressful situations at work and his social 
relationships were impaired, however the totality of the 
evidence does not suggest that the veteran's symptoms warrant 
a rating in excess of 50 percent under the current criteria.  
The most recent May 2004 VA examination reported that the 
veteran had no suicidal thoughts.  The examinations showed 
that there were no delusions or hallucinations.  The veteran 
had mild to moderate depression, his speech was normal, he 
was neatly groomed, his memory and orientation were good.  

The Board acknowledges the arguments presented by the 
veteran's representative in an October 2005 brief regarding 
the difficulties the veteran had while he was working, 
including the time off he claimed he took, and the 
deficiencies he experienced in maintaining family and work 
relationships; nevertheless, based on the above the Board 
does not find that the veteran is entitled to a rating in 
excess of 50 percent for his PTSD under the old and current 
criteria.  

The Board also believes that the reported clinical 
examination findings in conjunction with the reported GAF 
scores, predominantly ranging from 50 to 59, support a 
finding that the veteran's disability pictures falls within 
the criteria for a 50 percent rating.  Although the evidence 
showed that the veteran had a GAF score of 50, his 
predominant and more recent GAF score was between 59-60.  As 
presented earlier, a GAF score of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job), and a GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  It 
appears from examination findings that the veteran's 
functioning is closer to that reflected by moderate 
disability.  At any rate, the Board views the totality of the 
clinical findings as showing that the veteran's PTSD 
disability picture falls within the criteria listed for a 50 
percent rating.  In other words, the Board finds that the 
preponderance of the evidence now of record is against 
entitlement to a rating in excess of 50 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The veteran is not entitled to a rating in excess of 50 
percent for his service-connected PTSD.  To this extent, the 
appeal is denied.


REMAND

There are conflicting medical opinions regarding the etiology 
of the veteran's hypertension.  A July 1996 letter from the 
veteran's private medical doctor stated the veteran's PTSD 
aggravated his hypertension.  An August 1996 letter from the 
same doctor indicated that the veteran's hypertension 
aggravated his PTSD.  A December 1996 VA examination stated 
that the hypertension is not caused by PTSD but is aggravated 
somewhat by PTSD.  A June 1997 addendum by the same examiner 
asserted that the hypertension was not aggravated by PTSD and 
that this examiner was in agreement with the December 1996 VA 
PTSD examination which indicated that there was no relation 
between the veteran's PTSD and his hypertension.  Thus, a VA 
medical opinion needs to obtained as to whether the veteran's 
PTSD could have aggravated his hypertension.  

During the April 1999 DRO hearing, it was indicated that the 
veteran was treated for a back disorder at the Dallas VA 
medical facility from 1997 to the present.  During his May 
2003 DRO hearing, the veteran stated that he was treated for 
his back in 1975 and within the past 2 years at the above 
facility.  These records need to be obtained and associated 
with the claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the Dallas VA 
medical facility and request all of the 
veteran's treatment records for his back 
disorder, to specifically include records 
from 1975 and from 1997 to the present.  
After the records are obtained they 
should be associated with the claims 
folder.  

2.  The RO should send the veteran's 
claims file to an appropriate VA examiner 
to determine the nature and etiology of 
the hypertension.  The examiner should 
provide an opinion as to the etiology of 
the hypertension to include the 
following: whether it is at least as 
likely as not that the veteran's 
hypertension was caused or aggravated 
(i.e. increased in disability) by the 
veteran's service-connected PTSD.  The 
examiner should comment on the degree of 
aggravation and on the conflicting 
medical opinions of record.  A complete 
rationale should be provided for all 
opinions expressed.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


